DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive. 
As to the claim interpretations, Applicant asserts that”
“The Examiner indicated that a claimed invention is defined by its positively claimed elements and that “signals” and “voltages” such in claims 8-9 and 11 are not structures. The Applicant submits that claims 8-9 and 11 do, in fact, positively claim structure such as “a driving unit”, “a first controller”, and “a second controller’, for example. Accordingly, the Applicant submits that the claims are able to be appropriately interpreted.”
	The examiner agrees that the claims positively claim “a driving unit”, “a first controller”, and “a second controller’” as elements of the invention. However, the prior interpretation which stated that “signals” and “voltages” are not structures is maintained. Neither of such is structurally defined in the claims nor specification. 
	Furthermore, it is noted that no voltage source is claimed as an element of the invention. The claims are directed to an apparatus not a process of use. There is no requirement for the claimed invention be used in any process at all, including any process in which any signal and voltage is required to be transmitted/supplied from any positively claimed structural element to any other positively claimed element of the apparatus. As well as, there is no voltage source positively claimed as a structural element of the invention. 
	While  a driving unit”, “a first controller”, and “a second controller” are positively claimed as elements of the apparatus, it is noted that neither are claimed as being structurally connected to each other nor any prior positively claimed element of the apparatus. A group/collection of parts that are not structurally do not establish a single apparatus. Furthermore, it is noted that none of the prior are claimed as being electrical components including programs (software, specific instructions). 
	Applicant has amended claim 1 to now recite “capillary main body comprising a cylindrical shape, an inner diameter of the capillary main body being uniform from the first end to the second end”. This is not a novel and non-obvious feature of a capillary. This is conventionally known in the art as being a feature of known capillaries (as evidenced by the cited prior art and prior conventionally known capillary structures, such as known open-ended tubes, cylindrical pipettes, straws, conduits, etc.).  
	However, applicant fails to provide where such is described in the specification. The examiner fails to locate where such is described in the specification. Therefore, this considered is as new matter. If applicant disagrees. It is hereby requested that applicant provide for the specific text of where this (and any other amendment) is described in the specification. 
	As to the art rejections, states:  
Applicant respectfully traverses the 35 U.S.C. §102 and 35 U.S.C. §103 rejections and submits that no combination of the cited reference discloses, teaches or suggest the elements as recited in the Applicant’s amended claims. For example, Applicant’s amended independent claim 1 recites, in part: a capillary main body comprising a cylindrical shape, an inner diameter of the capillary main body being uniform from the first end to the second end, which is not disclosed, taught or suggested by any combination of the cited references.”
 	The examiner disagrees. As state above, there is no description of such provided for in the specification. 
	It is presumed, that term “uniform” is meant to mean the diameter, is the same/constant over the entire length between, from the first end to the second end of the capillary.  
	However, capillaries (cylindrical tubular structures such as tubes, pipes, straws, hoses, etc.) comprising a uniform diameter along the length from a first opened end to a second open end were conventionally known in the art prior to the effective filing date of the instant invention. For example, see Seubert and Wolk. 
	As to applicant assertion that the reference Seubert does not teach a capillary main body comprising a cylindrical shape, an inner diameter of the capillary main body being uniform from the first end to the second end, the examiner disagrees. For example, Seubert discloses an opened end capillary (cylindrical) tube 38 (column 4, line 13; illustrated in Figures 1-6, 11-14, 16-18A-C). The reference further teaches “a suitable capillary tube 38 has a length of approximately 55 millimeters, a maximum interior volume of 5 l. The capillary has an inner diameter of 0.0134 inches. Tubes of this type are available from Drummond Scientific Company, Broomall, Pa.” (column 5, lines 57-61). The reference also teaches “the capillary tube 38 is preferably a hydrophilic tube. Moreover, as previously stated, the tube may be made hydrophobic by the introduction of appropriate materials.”(column 8, lines 51-54). Therefore, the claims are rejected for reasons previously stated in the prior Office Action (hereby incorporated by reference) and those given herein. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
	As to claim 2, it is noted that the phrase “that changes along the length” does not provide for any structural element of the invention. Instead the phrase more so provides for a possibility. One can choose to apply a material substance and/or subject the inner surface to a process or material in which the water repellency is changed or could be changed along the length (the degree of water repellency is different in a first location relative to some other relative length location. 
	It is noted that the term “main” does not provide for any further structural limitation of the capillary and pipette bodies.   
	It is noted that “signals” and “voltage” such as in claims 8-9 and 11 are not structures.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “capillary main body comprising a cylindrical shape, an inner diameter of the capillary main body being uniform from the first end to the second end”. The examiner fails to locate where such is described in the specification. Therefore, this considered is as new matter. If applicant disagrees. It is hereby requested that applicant provide for the specific text of where this (and any other amendment) is described in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 10, it is unclear what is being referenced by “an outside of the pipette”. It is unclear if applicant is referencing to an outside (such as exterior surface) of a specific element of the pipette itself or “outside” as in any environment/atmosphere, which is not structure or any other structure that is not within the pipette. It is unclear if an outside of the pipette is intended to be a structural element of the pipette.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Seubert et al., US 5,785,926.
Seubert et al. disclose a high precision, small volume fluid processing system employs open ended capillary tubes to meter, aliquot and mix small volumes of sample fluid and reagents. The system has an automatic mechanism for moving the capillary tubes as well as automated sub-systems for incubating and mixing fluids within the capillary tubes. (Abstract). 
Various embodiments of the system including capillaries are disclosed. 
Seubert discloses an opened end capillary (cylindrical) tube 38 (column 4, line 13; illustrated in Figures 1-6, 11-14, 16-18A-C). The reference further teaches “a suitable capillary tube 38 has a length of approximately 55 millimeters, a maximum interior volume of 5 l. The capillary has an inner diameter of 0.0134 inches. Tubes of this type are available from Drummond Scientific Company, Broomall, Pa.” (column 5, lines 57-61). The reference also teaches “the capillary tube 38 is preferably a hydrophilic tube. Moreover, as previously stated, the tube may be made hydrophobic by the introduction of appropriate materials.”(column 8, lines 51-54).
One embodiment of a capillary is that of Figure 16. The capillary tube includes a tube that includes first and second open ends and an inner surface that includes a hydrophobic section and hydrophilic section  along the length of the tube. Therefore, the degree of water repellency changes within a least a portion of the inner surface in the length direction. (column 8, lines 60-67).
As to claims 6-9, as shown in Figures 9-10, there is an embodiment in which the capillary is attached to a pipette dispenser 120 (main body) and a piezo electric element 130 (driving unit) is employed to eject one more droplets 132. A controller 156 (Figures 11-12) is employed to supply voltages to the driving unit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert et al., US 5,785,926 as applied above, and further in view of Wolk et al., US 2002/0009392.
Seubert et al. does not specify that an outer portion of the outer surface of the capillary is water repellant. 
Wolk et al. disclosed a s capillary dispensing device. Methods for reducing fluid carryover by microfluidic devices including capillary element and/or fluid motion. Capillary elements coated with hydrophobic or hydrophilic coatings to resist fluid carryover are also provided. (Abstract). 
The capillary element is the portion of the microfluidic device that is dipped into the fluid material. Optionally, the capillary element includes a hydrophobic or a hydrophilic coating disposed on an interior surface portion, an exterior surface portion, a rim portion, or a combination thereof. (paragraph 0012).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to recognize that a portion of the outer surface of the capillary of the device of Seubert may be modified to include a hydrophobic coating at the end surface and portion of exterior surface to have a higher degree of repellency than an inner portion to avoid carryover as taught by Wolk et al.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seubert et al., US 5,785,926 as applied above, and further in view of Hommady, US 2007/0025880 or Kietzmann et al., U 6,599,479.
Seubert does not disclose a valve and second controller.
Hommady discloses a capillary device for drawing and depositing droplets that comprises a capillary passage 115, capillary port 119, a valve structure that opens and closes under the control of a computer. (See Abstract; Figures 1A-2C; 3A-7; paragraphs 0013, 0048, 0100).  
Kietzmann discloses a dispensing device comprising micropipette 20 consists of a borosilicate glass capillary with an outside diameter of 1 mm (column 10, lines 1-3); a pressure line connects each micropipette with a distributing device also secured to the carrier, through which charging or cleaning pressure can be imparted to the micropipettes. The distributing device may be either a multi-valve arrangement or a valve-free branch piece. The control system of the multi-channel dispensing head according to FIG. 3 encompasses a power supply unit 70 with a high-voltage source 71 and a controller circuit 72 along with demultiplexer circuit 41, as shown in FIGS. 3 and 4. Both the power supply unit 70 and demultiplexer circuit 41 are connected with a computer-assisted controller (e.g., control computer 60). (column 6, lines 10-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Seubert to include a valve and computer that controls the opening and closing of the valve to allow for desired sequential dispensing of a fluid from the capillary as taught by Hommady and Kietzmann. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lugmair et al. disclose a capillary device for drawing and ejecting liquid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN R GORDON/Primary Examiner, Art Unit 1798